              Case 2:20-cv-01639-TSZ Document 20 Filed 12/29/20 Page 1 of 1




 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          SJVETLANA VASIC,
 8                                 Plaintiff,
                                                            C20-1639 TSZ
 9              v.
                                                            MINUTE ORDER
10        NORTHWEST BANK,
11                                 Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)      In their Joint Status Report, docket no. 18, the parties dispute whether
14
     Plaintiff is entitled to a jury trial. Plaintiff is ORDERED to show cause by January 22,
     2021, why her request for a jury trial is not untimely under Rule 81(c)(3).
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 29th day of December, 2020.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Gail Glass
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
